Citation Nr: 1614232	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  12-02 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of a right shoulder injury with degenerative changes, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for lumbar spine degenerative disc disease, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating or residuals of a left great toe injury, evaluated as noncompensably disabling prior to September 1, 2011 and as 10 percent disabling from that date.

4.  Entitlement to an increased rating for right Achilles tendonitis, currently evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran's retirement DD Form 214 reflects service from June 1979 to October 1996, with two years, seven months, and eight days of prior active service.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference in May 2014.  A transcript of his hearing has been associated with the record.

In an October 2014 decision, the Board restored a 20 percent evaluation for residuals of a right shoulder injury for the period from May 28, 2013.  It remanded the issues listed above for development of the record.  The appeal has been returned to the Board for appellate consideration.

In September 2013, the Veteran requested a temporary total evaluation following surgery on his left great toe.  It does not appear that this claim has been adjudicated.  As such, it is referred to the agency of original jurisdiction (AOJ) for appropriate action.  

The issues of entitlement to increased ratings for residuals of a right shoulder injury, lumbar spine degenerative disc disease, and left great toe disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

For the entire period on appeal, right Achilles tendonitis is manifested by pain and stiffness, with objective evidence of a bone spur at the calcaneus.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation, but no higher, for right Achilles tendonitis have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

A letter dated in February 2010 explained the evidence necessary to support the Veteran's claim for increase.  He was advised of the allocation of duties between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board 

finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, VA and private treatment records have been obtained and associated with the record.  VA examinations were conducted in June 2010 and May 2013, and the Board finds that the reports of those examinations are adequate in that the examinations were conducted by neutral, skilled providers who reviewed the Veteran's history and conducted appropriate examinations prior to rendering their findings and opinions.  

Finally, the Board notes that the Veteran also was afforded a hearing before the undersigned during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the issue on appeal was identified during the hearing and the presiding VLJ explained the evidence necessary to support the Veteran's claim for increase.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.

The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.



Analysis

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. §1155.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2015).  In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records. 38 C.F.R. §4.2 (2015). 

An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. §4.10 (2015). 

The Board notes that where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2015); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.   See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2015). 

The Veteran's right Achilles tendon disability is evaluated under the criteria for other foot injuries, 38 C.F.R. § 4.71a, Diagnostic Code 5284, which allows a 10 percent evaluation for moderate disability.  A 20 percent evaluation is assigned where there is moderately severe disability, and a 30 percent evaluation is assigned where there is severe disability.  Separate ratings for each foot are available.

On VA examination in June 2010, the Veteran's history was reviewed.  He denied any current treatment.  Regarding his right Achilles tendon disability, he stated that it had worsened over time.  He endorsed mild to moderate pain with use in the Achilles tendon area.  He indicated that he had pain with standing or walking.  He denied swelling, heat, redness, stiffness, fatigability, weakness, and lack of endurance.  He noted that he was able to walk for about one half mile.  He denied use of any assistive aids.  On physical examination, the Veteran's gait was normal, with no evidence of abnormal weight bearing.  Examination of the feet revealed no objective evidence of painful motion, swelling, tenderness, instability, weakness, skin or vascular abnormality, or malunion or nonunion of the tarsal or metatarsal bones.  There was no evidence of flatfoot, and no pain on passive manipulation.  The Achilles tendons were aligned on non-weight bearing and weight bearing.  There was no malalignment of the forefoot or  midfoot.  There was no pronation.  An arch was present on both non-weight bearing and weight bearing.  There was no muscle atrophy or other foot deformity.  The examiner concluded that the examination was normal, and that there were no effects on daily activities.  

An October 2010 record from a private podiatrist notes the Veteran's report of occasional pain at the posterior aspect of his right heel.  X-rays revealed regrowth of a bone spur at the right calcaneus.  The Veteran was advised that the right Achilles did not appear to be too problematic, although it might present a problem in the future if the bone continued to regrow with pressure on the back of his shoe.  

On VA fee basis examination in May 2013, the diagnosis was right Achilles tendonitis status post calcaneal surgery.  The Veteran reported pain and stiffness.  He described flare-ups with prolonged walking and standing, noting that his ankle stiffened up and he was unable to move it.  Range of motion testing revealed plantar flexion to 45 degrees or greater and dorsiflexion to 20 degrees or greater, with no objective evidence of painful motion.  Range of motion was unchanged following repetitive use testing, and there was no additional functional loss or impairment.  There was pain on palpation.  Muscle strength testing was 5/5 on plantar flexion and dorsiflexion.  There was no laxity or ankylosis.      

Having reviewed the evidence pertaining to this claim, the Board concludes that a 10 percent evaluation is warranted for right Achilles tendonitis during the entire period on appeal.  In this regard, the Veteran reports that he experiences stiffness and pain on use and at rest.  There is objective evidence, by X-ray, of the presence of a bone spur at the right calcaneus.  In light of the Veteran's reports of pain and stiffness on use, the Board finds that the symptomatology associated with this disability more nearly approximates the criteria for moderate disability of the foot.  Thus, a 10 percent evaluation is applicable.  The Board also finds that a higher evaluation is not for application.  Examination has shown that the Veteran retains normal, pain free motion of the right ankle, and that no additional functional loss is elicited following repetitive motion testing.  Therefore, the Board finds that a 10 percent evaluation, and no higher is warranted for Achilles tendonitis.  

The Board accepts that the Veteran has experienced functional impairment, pain, and pain on motion.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible and has considered the functional impact of the Veteran's pain.  Nevertheless, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation when considering such factors as pain, weakness, and incoordination.  In essence, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the 10 percent evaluation assigned herein is appropriate.  The preponderance of the evidence, however, is against the assignment of an evaluation in excess of 10 percent.  

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected Achilles tendonitis is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's Achilles tendonitis with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In particular, he has pain and stiffness, and there is objective evidence of a bone spur.  Such denotes the moderate symptomatology contemplated by the rating schedule for the evaluation of the foot.  Moreover, there is also no indication of a combined effect of service-connected disabilities which is exceptional and not captured by schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014)

In short, there is nothing in the record to indicate that the Veteran's Achilles tendonitis causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to a 10 percent evaluation for right Achilles tendonitis is granted, subject to the regulations controlling the payment of monetary benefits.

REMAND

The Veteran seeks higher evaluations for his right shoulder, spine, and left great toe disabilities.  

While these issues were in remand status following the Board's October 2014 decision, a VA examination was conducted.  With respect to the right shoulder and spine disabilities, the examiner reported ranges of motion in degrees, and stated that the Veteran experienced pain on motion.  However, the examiner did not report the point during motion at which pain was evident.  Thus, the examination reports are inadequate for the purpose of deciding the Veteran's right shoulder and spine claims.  An additional examination must be conducted.  

Regarding the Veteran's left great toe disability, the Board observes that the Veteran mentioned a second left great toe surgery in correspondence received by the RO in September 2013.  Moreover, he reported during a September 2015 VA examination that he underwent an additional surgery in September 2014.  The Veteran should be afforded the opportunity to identify records related to these reported surgeries so that they may be considered in the adjudication of his claim for increase.  The Board additionally concludes that, in light of this most recent surgery, the Veteran should be scheduled for a VA examination to determine the current severity of his left great toe disability.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he provide an appropriate release for records produced by any private provider he has seen for treatment of his left great toe disability, to include those who have performed surgeries.  Obtain any records sufficiently identified by the Veteran.

If, after making reasonable efforts to obtain identified records, VA is unable to secure the same, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Then, schedule the Veteran for an examination to determine the current severity of his right shoulder, lumbar spine, and left great toe disabilities.  The claims file should be forwarded to the examiner for review.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

The examiner should report the results of range of motion testing and note the point at which the Veteran experiences pain.  The examiner should also comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.   The examiner's report should include a description of the above factors that pertain to functional loss that develops on repetitive use or during flare-up. 

The examiner should also describe any other associated deformity or functional impairment of the right shoulder, lumbar spine, or left great toe, and indicate whether there is ankylosis of any associated joint.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.  

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  Review the examination report(s) for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


